SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For The Quarterly Period Ended March 31, 2013 Commission File Number: 0-52589 ANCHOR FUNDING SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5456087 (State of jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 10801 Johnston Road. Suite 210 Charlotte, NC (Address of Principal Executive Offices) (Zip Code) (866) 789-3863 (Registrant's telephone number) Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports requiredto be filed bySection13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted pursuant to Rule 405 of Regulation S-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes[]No[X] As of March 31, 2013, the Company had a total of 18,634,369 shares of Common Stock outstanding, excluding 376,387 outstanding shares of Series 1 Preferred Stock convertible into 1,919,574 shares of Common Stock. 1 Table of Contents CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS This report contains certain "forward-looking statements," within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995, and are including this statement for purposes of these safe harbor provisions. "Forward-looking statements," which are based on certain assumptions and describe our future plans, strategies and expectations, may be identified by the use of such words as "believe," "expect," "anticipate," "should," "planned," "estimated" and "potential." Examples of forward-looking statements, include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors that could cause actual results to differ materially from these estimates and most other statements that are not historical in nature. These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for commercial, mortgage, consumer and other loans, real estate values, competition, changes in accounting principles, policies or guidelines, changes in legislation or regulation, and other economic, competitive, governmental, regulatory and technological factors affecting our operations, pricing, products and services. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Further information concerning the Company and its business, including additional factors that could materially affect our financial results, is included in our other filings with the Securities and Exchange Commission. 2 Table of Contents ANCHOR FUNDING SERVICES, INC. Form 10-Q Quarterly Report Table of Contents Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 4 Consolidated Statements of Operations for the Three Months EndedMarch 31, 2013and 2012 (unaudited) 5 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months EndedMarch 31, 2013 (unaudited) 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II.OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales ofEquity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5 Other Information 22 Item 6. Exhibits 23 Signatures 24 Certifications 3 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements ANCHOR FUNDING SERVICES, INC. CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) March 31, December 31, CURRENT ASSETS: Cash $ $ Retained interest in purchased accounts receivable, net Due from client - Earned but uncollected fee income Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, net SECURITY DEPOSITS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Due to financial institution $ $ Accounts payable Accrued payroll and related taxes Accrued expenses Collected but unearned fee income Total current liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY PREFERRED STOCK, net of issuance costs of COMMON STOCK ADDITIONAL PAID IN CAPITAL ACCUMULATED DEFICIT ) ) $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 4 Table of Contents ANCHOR FUNDING SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended March 31, (Unaudited) (Unaudited) FINANCE REVENUES $ $ INTEREST EXPENSE - financial institution ) ) NET FINANCE REVENUES (PROVISION) BENEFIT FOR CREDIT LOSSES - - FINANCE REVENUES, NET OF INTEREST EXPENSE AND CREDIT LOSSES OPERATING EXPENSES INCOME BEFOREINCOME TAXES INCOME TAXES - - NET INCOME $ $ NET INCOME PER SHARE: Basic $
